The Water Power and Control Commission move for leave to appeal and for the certification of two questions of law for review by the Court of Appeals. The questions asked are as follows: 1. Did the Water Power and Control Commission have power to impose some charge upon the diversion by the Niagara Falls Power Company of the 500 cubic feet per second involved herein? 2. If so, was the charge of five dollars per horse power, as imposed *747by the Commission, in excess of the power of the Commission under the statute prescribing an equitable rental? All parties to the litigation concede the answer to the first question should be in the affirmative, and for that reason it is not certified. Motion for leave to appeal to the Court of Appeals granted, and the following question certified: Was the charge of five dollars per horse power as imposed by the Commission in excess of the power of the Commission under the statute prescribing an equitable rental, under the evidence presented in this proceeding. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.